 

Exhibit 10.1

 

November 15, 2007

 

Confirmation of Forward Stock Sale Transaction

 

To:

 

Westar Energy, Inc.

 

 

818 South Kansas Avenue,

 

 

Topeka, Kansas 66612

 

 

 

From:

 

UBS AG, London Branch

 

 

c/o UBS Securities LLC

 

 

299 Park Avenue

 

 

New York, NY 10171

 

 

Tel: 212-821-2100

 

 

Fax: 212-821-7031

 

 

Dear Sir/Madam:

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between UBS AG, London
Branch (“Party A” or “UBS”) and Westar Energy, Inc. (“Party B”) on the Trade
Date specified below (the “Transaction”).  This confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”)) (the “Equity Definitions”) are incorporated into
this Confirmation.  In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation will govern.  Any reference
to a currency shall have the meaning contained in Annex A to the 1998 ISDA FX
and Currency Option Definitions, as published by ISDA.

1.        This Confirmation evidences a complete and binding agreement between
Party A and Party B as to the terms of the Transaction to which this
Confirmation relates.  This Confirmation shall supplement, form a part of, and
be subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if Party A and Party B had executed an agreement in such form on
the Trade Date (but without any Schedule except for the election of the laws of
the State of New York as the governing law), and provided that in no event shall
Party B be required to pay an additional amount to Party A under Section
2(d)(i)(4) of the Agreement in respect of any distribution or deemed
distribution with respect to Shares.  In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates. 
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement.  For purposes of
the Equity Definitions, the Transaction is a Share Forward Transaction.

2.        The terms of the particular Transaction to which this Confirmation
relates are as follows:

 

GENERAL TERMS:

 

Trade Date:

 

November 16, 2007

 

 

 

Effective Date:

 

November 21, 2007

 

 

 

Base Shares:

 

7,600,000 Shares, as shall be increased by the number of shares purchased by the
Underwriters (as defined in the Underwriting Agreement) from Party A pursuant to
Section 3(e) of the Underwriting Agreement (as defined below). On each
Settlement Date, the Base Shares shall be reduced by the number of Settlement
Shares for such Settlement Date.

 

 

 

Maturity Date:

 

November 21, 2008 (or, if such date is not a Scheduled Trading Day, the next

 

 

--------------------------------------------------------------------------------


 

 

 

 

following Scheduled Trading Day), subject to extension if a Settlement Date on
such date is deferred as provided below in clause (ii) of the proviso to the
definition of Settlement Date; provided that if the Maturity Date is a Disrupted
Day, then the Maturity Date shall be the first succeeding Scheduled Trading Day
that is not a Disrupted Day.

 

 

 

Forward Price:

 

On the Effective Date, the Initial Forward Price, and on any other day, the
Forward Price as of the immediately preceding calendar day multiplied by the sum
of (i) 1 plus (ii) the Daily Rate for such day; provided that on each Forward
Price Reduction Date, the Forward Price in effect on such date shall be the
Forward Price otherwise in effect on such date minus the Forward Price Reduction
Amount for such Forward Price Reduction date; provided further that if the
Underwriters purchase any Borrowed Optional Securities (as defined in the
Underwriting Agreement) from Party A pursuant to Section 3(e) of the
Underwriting Agreement, on the Optional Closing Date (as defined in the
Underwriting Agreement), the Forward Price on such date shall be the Initial
Forward Price if the Optional Closing Date is the Effective Date, or if the
Optional Closing Date occurs after the Effective Date, the Forward Price on such
date shall be as a result of the following formula:

 

 

[BA’ X FP X (1 + DR)] + (OS X IFP)

 

 

BA’’

 

 

where:

 

 

 

 

BA’

=

the Base Shares prior to increase thereof as described opposite the caption
“Base Shares” above;

FP

=

the Forward Price on the date immediately preceding such Optional Closing Date;

DR

=

the Daily Rate for such day;

OS

=

the number of Borrowed Optional Securities so purchased from Party A;

IFP

=

the Initial Forward Price (as such Initial Forward Price may be reduced by the
Forward Reduction Amount on any Forward Reduction Date that occurs on or prior
to the Optional Closing Date); and

BA’’

=

the Base Shares after increase thereof as described above opposite the caption
“Base Shares” above.

 

Initial Forward Price:

 

USD 24.36625 per Share

 

 

 

Daily Rate:

 

For any day, (i)(A) USD-Federal Funds Rate for such day minus (B) the Spread
divided by (ii) 360.

 

 

 

USD-Federal Funds Rate:

 

For any day, the rate set forth for such day opposite the caption “Federal
funds”, as such rate is displayed on the page “FedsOpen <Index> <GO>“ on the
BLOOMBERG Professional Service, or any successor page; provided that if no rate
appears on any day on such page, the rate for the immediately preceding day on
which a rate appears shall be used for such day.

 

 

 

Spread:

 

0.60%

 

 

 

Forward Price Reduction Date:

 

Each of December 5, 2007, March 5, 2008, June 5, 2008 and September 5, 2008.

 

 

 

Forward Price Reduction Amount:

 

For each Forward Price Reduction Date, the Forward Price Reduction Amount set
forth opposite such date on Schedule I.

 

2

--------------------------------------------------------------------------------


 

 

Shares:

 

Common stock, $5.00 par value per share, of Westar Energy, Inc. (the “Issuer”)
(Exchange identifier: “WR”).

 

 

 

Exchange:

 

New York Stock Exchange

 

 

 

Related Exchange(s):

 

All Exchanges

 

 

 

Clearance System:

 

Depository Trust Company (or its successor)

 

 

 

Calculation Agent:

 

Party A. The Calculation Agent shall provide Party A and Party B with a schedule
of all calculations, adjustments and determinations in reasonable detail and in
a timely manner.

 

 

 

Determining Party:

 

Party A

 

 

 

Exchange Act:

 

The Securities Exchange Act of 1934, as amended from time to time.

 

 

 

SETTLEMENT TERMS:

 

 

 

 

 

Settlement Date:

 

Subject to the provisions under “Acceleration Events” and “Termination
Settlement” below, any Scheduled Trading Day following the Effective Date and up
to, and including, the Maturity Date, as designated by Party B in a written
notice (a “Settlement Notice”) that satisfies the Settlement Notice Requirements
and that (a) if related to any Cash Settlement or Net Share Settlement, is
delivered to Party A at least 30 Scheduled Trading Days prior to such Settlement
Date and (b) if related to Physical Settlement, may be delivered at any time and
settlement will be completed as promptly as practicable thereafter; provided
that (i) subject to clause (ii) below, the Maturity Date shall be a Settlement
Date if on such date the Base Shares is greater than zero; (ii) if Cash
Settlement or Net Share Settlement applies, any Settlement Date, including a
Settlement Date on the original Maturity Date, shall, if Party A is unable to
completely unwind its hedge during the Unwind Period due to (A) the restrictions
of Rule 10b-18 under the Exchange Act, (B) the existence of any Suspension Day
or Disrupted Day, or (C) the inability of Party A, in its commercially
reasonable judgment, to unwind its hedge during the Unwind Period, be deferred
until the third Scheduled Trading Day following the date on which Party A is
able to completely unwind its hedge, provided that such deferral shall not
extend beyond the 45th Scheduled Trading Day after the Settlement Date
designated in the Settlement Notice, such 45th Scheduled Trading Day being a
Settlement Date to which (x) Cash Settlement or Net Share Settlement, as
applicable, will apply with respect to the portion of such Settlement Shares as
to which Party A reasonably determines that it has unwound its hedge during the
Unwind Period, and (y) Physical Settlement will apply with respect to the
remainder of such Settlement Shares, and (iii) no more than six Settlement Dates
other than the Maturity Date may be designated by Party B; provided further that
if Party A shall fully unwind its hedge during an Unwind Period by a date that
is more than three Scheduled Trading Days prior to a Settlement Date specified
above, Party A may, by written notice to Party B, specify any Scheduled Trading
Day prior to such original Settlement Date as the Settlement Date; provided
further that if any Settlement Date specified above is not a Scheduled Trading
Day, the Settlement Date shall instead be the next Scheduled Trading Day.

 

 

 

 

 

Party A will be deemed to have completely unwound its hedge upon such time

 

3

--------------------------------------------------------------------------------


 

 

 

 

that Party A shall have acquired a number of Shares (i) in the case of Cash
Settlement, equal to the number of Settlement Shares, and (ii) in the case of
Net Share Settlement, that has an aggregate purchase price equal to (1) the
product of (A) the number of Settlement Shares and (B) the Forward Price as of
the first day of the applicable Unwind Period minus (2) the product of (A) the
Forward Price Reduction Amount for any Forward Price Reduction Date that occurs
during such Unwind Period and (B) the number of Shares with respect to which
Party A has not unwound its hedge as of such Forward Price Reduction Date.

 

 

 

Settlement Shares:

 

Subject to the provisions under “Acceleration Events” and “Termination
Settlement” below, with respect to any Settlement Date, a number of Shares, not
to exceed the Base Shares, designated as such by Party B in the related
Settlement Notice; provided that, on the Maturity Date, the number of Settlement
Shares shall be equal to the Base Shares on such date; provided further that if
a Settlement Date has been specified for a number of Shares equal to the Base
Shares on or prior to the Maturity Date and such Settlement Date has been
deferred as described above until a date later than the original Maturity Date,
the number of Settlement Shares on the original Maturity Date shall be zero.

 

 

 

Settlement:

 

Subject to the provisions under “Settlement Date” above and “Acceleration
Events” and “Termination Settlement” below, Physical, Cash, or Net Share, at the
election of Party B as set forth in a Settlement Notice that satisfies the
Settlement Notice Requirements; provided that Physical Settlement shall apply if
no Settlement Method is selected.

 

 

 

Settlement Notice Requirements:

 

Notwithstanding any other provisions hereof, a Settlement Notice delivered by
Party B that specifies Cash Settlement or Net Share Settlement will not be
effective to establish a Settlement Date or require Cash Settlement or Net Share
Settlement (as applicable) unless Party B delivers to Party A with such
Settlement Notice a representation signed by Party B substantially in the
following form: “As of the date of this Settlement Notice, Westar Energy, Inc.
is not aware of any material nonpublic information concerning itself or the
Shares, and is designating the date contained herein as a Settlement Date in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.”

 

 

 

Unwind Period:

 

The period from, and including, the first Scheduled Trading Day following the
date on which Party B elects Cash Settlement or Net Share Settlement in respect
of a Settlement Date through the third Scheduled Trading Day preceding such
Settlement Date.

 

 

 

Unwind Daily Share Amount:

 

On each Scheduled Trading Day during the Unwind Period, other than a Suspension
Day or a Disrupted Day, Party A will, in accordance with the principles of best
execution, purchase a number of Shares equal to the lesser of (i) 100% of the
applicable volume limitation of Rule 10b-18 for the Shares on such Scheduled
Trading Day, without reference to any block purchases, (ii) 25% of the daily
trading volume for the Shares on the Exchange on such Scheduled Trading Day, and
(iii) the number of Shares necessary to complete the purchases required to
calculate the Cash Settlement Amount or the Net Share Settlement Shares, as the
case may be.

 

 

 

Physical Settlement:

 

On any Settlement Date in respect of which Physical Settlement applies, Party B
shall deliver to Party A a number of Shares equal to the Settlement Shares for
such Settlement Date, and Party A shall deliver to Party B, by wire transfer of
immediately available funds to an account designated by Party B, an amount in
cash equal to the Physical Settlement Amount for such Settlement Date, on a
delivery versus payment basis.

.

 

4

--------------------------------------------------------------------------------


 

 

Physical Settlement Amount:

 

For any Settlement Date in respect of which Physical Settlement applies, an
amount in cash equal to the product of the Forward Price on such Settlement Date
and the number of Settlement Shares for such Settlement Date.

 

 

 

Cash Settlement:

 

On any Settlement Date in respect of which Cash Settlement applies, if the Cash
Settlement Amount is a positive number, Party A will pay the Cash Settlement
Amount to Party B. If the Cash Settlement Amount is a negative number, Party B
will pay the absolute value of the Cash Settlement Amount to Party A. Such
amounts shall be paid on the Settlement Date.

 

 

 

Cash Settlement Amount:

 

For any Settlement Date in respect of which Cash Settlement applies, an amount
determined by the Calculation Agent equal to: (1) the product of (i) (A) the
Forward Price as of the first day of the applicable Unwind Period minus (B) the
weighted average price at which Party A is able to purchase Shares during the
Unwind Period applicable to Cash Settlement to unwind its hedge in compliance
with Rule 10b-18 under the Exchange Act as if it applied to Party A during the
Unwind Period and (ii) the number of Settlement Shares for such Settlement Date
minus (2) the product of (i) the Forward Price Reduction Amount for any Forward
Price Reduction Date that occurs during such Unwind Period and (ii) the number
of Settlement Shares with respect to which Party A has not unwound its hedge as
of such Forward Price Reduction Date.

 

 

 

Net Share Settlement:

 

On any Settlement Date in respect of which Net Share Settlement applies, if the
number of Net Share Settlement Shares is a (i) positive number, Party A shall
deliver a number of Shares to Party B equal to the Net Share Settlement Shares,
and (ii) negative number, Party B shall deliver a number of Shares to Party A
equal to the absolute value of the Net Share Settlement Shares; provided that if
Party A determines in its good faith judgment that it would be required to
deliver Net Share Settlement Shares to Party B, Party A may elect to deliver a
portion of such Net Share Settlement Shares on one or more dates prior to the
applicable Settlement Date.

 

 

 

Net Share Settlement Shares:

 

On any Settlement Date in respect of which Net Share Settlement applies, an
amount equal to (A) the number of Shares acquired in the Unwind Period
applicable to Net Share Settlement for such Settlement Date minus (B) the number
of Settlement Shares for such Settlement Date.

 

 

 

Settlement Currency:

 

USD

 

 

 

Failure to Deliver:

 

Not Applicable

 

SUSPENSION OF CASH OR NET SHARE SETTLEMENT:

 

Suspension Day:

 

Any day on which Party A determines based on the written advice of counsel that
Cash or Net Share Settlement may violate applicable securities laws. Party A
shall notify Party B if it receives such written advice from its counsel.

 

 

 

ADJUSTMENTS:

 

 

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment. Notwithstanding anything in the Equity Definitions
to the contrary, the Calculation Agent may make an adjustment pursuant to
Calculation Agent Adjustment to any one or more of the Base Shares, the Forward
Price and any other variable relevant to the settlement or payment terms of the
Transaction.

 

5

--------------------------------------------------------------------------------


 

 

EXTRAORDINARY EVENTS:

 

 

 

 

 

Extraordinary Events:

 

In lieu of the applicable provisions contained in Article 12 of the Equity
Definitions, the consequences of any applicable Extraordinary Event shall be as
specified in “Acceleration Events” and “Termination Settlement” hereunder.

 

 

 

Tender Offer:

 

Not Applicable.

 

 

 

ACCOUNT DETAILS:

 

 

 

 

 

Payments to Party A:

 

To be advised under separate cover or telephone confirmed prior to each
Settlement Date.

 

 

 

Payments to Party B:

 

To be advised under separate cover or telephone confirmed prior to each
Settlement Date.

 

 

 

Delivery of Shares to Party A:

 

To be advised

 

 

 

Delivery of Shares to Party B:

 

To be advised

 

3.        Other Provisions:

 

Conditions to Effectiveness:

 

The effectiveness of this Confirmation on the Effective Date shall be subject to
(i) the condition that the representations and warranties of Party B contained
in Section 3(a) of the Agreement and the Underwriting Agreement dated the date
hereof between Party B and UBS Securities LLC and J.P. Morgan Securities Inc.,
as representatives of the underwriters, and the other underwriters named therein
(the “Underwriting Agreement”), and any certificate delivered pursuant to the
Underwriting Agreement by Party B be true and correct on the Effective Date as
if made as of the Effective Date, (ii) the condition that the representations
and warranties of Party A contained in Section 3(a) of the Agreement be true and
correct on the Effective Date as if made as of the Effective Date, (iii) the
condition that Party B have performed all of the obligations required to be
performed by it under the Underwriting Agreement on or prior to the Effective
Date, (iv) delivery by Party A to Party B of a properly executed Internal
Revenue Service Form W-8BEN or similar documentation establishing an exemption
from backup withholding under the Internal Revenue Code of 1986, as amended, and
(v) the satisfaction of all of the conditions set forth in Section 5 of the
Standard Provisions to the Underwriting Agreement.  In addition, if Party A (or
its affiliate), in Party A’s commercially reasonable judgment, is unable to
borrow and deliver for sale a number of Shares equal to the Base Shares on the
Effective Date or if, in Party A’s commercially reasonable judgment, borrowing
such number of Shares would entail a stock loan cost of more than 60 basis
points per annum with respect to all or any portion of such Shares, the
effectiveness of this Confirmation shall be limited to the number of Shares
Party A (or its affiliate) may borrow on the Effective Date at a cost of not
more than 60 basis points per annum.

 

Additional Representations and Warranties of Party B: Party B hereby represents
and warrants to Party A (each of such representations to be deemed part of
Section 3(a) of the Agreement) as of the date hereof and on the Effective Date,
and, in the case of clause (b), on such dates and on the Settlement Date, that:

 

(a)           The execution, delivery and the performance by Party B of this
Confirmation (including, without limitation, the issuance and delivery of Shares
on any Settlement Date) and compliance by Party B with its obligations hereunder
(i) has been duly authorized by all necessary corporate action and does not and
will not result in any violation of the provisions of the articles of
incorporation or by-laws of Party B or any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any

 

6

--------------------------------------------------------------------------------


 

government instrumentality or court, domestic or foreign, having jurisdiction,
over Party B or any of its assets, properties or operations and (ii) will not
conflict with or result in a breach or any of the terms or provisions of, or
constitute a default under, (I) any material indenture, mortgage, deed of trust
or other material agreement or instrument, in each case, filed as an exhibit to
Party B’s most recent 10-K or Party B’s 8-K’s dated as of April 12, 2007, May
16, 2007, August 14, 2007, August 27, 2007 or October 19, 2007 to which Party B
or any of its subsidiaries is a party or by which Party B or any of its
subsidiaries or any of their respective properties is bound.

(b)           No filing with, or authorization, approval, consent, license,
order, registration, qualification or decree of, any court or governmental
authority or agency is necessary or required for the execution, delivery and
performance by Party B of this Confirmation and the consummation of the
Transaction (including, without limitation, the issuance and delivery of Shares
on any Settlement Date) except (i) such as have been obtained under the
Securities Act of 1933, as amended (the “Securities Act”) and (ii) as may be
required to be obtained under state securities law.

(c)           Party B is as of the date hereof, and after giving effect to the
transactions contemplated hereby will be, Solvent. As used in this paragraph,
the term “Solvent” means, with respect to a particular date, that on such date
(A) the present fair market value (or present fair saleable value) of the assets
of Party B is not less than the total amount required to pay the liabilities of
Party B on its total existing debts and liabilities (including contingent
liabilities) as they become absolute and matured, (B) Party B is able to realize
upon its assets and pay its debts and other liabilities, contingent obligations
and commitments as they mature and become due in the normal course of business,
(C) assuming consummation of the transactions as contemplated by this Agreement,
Party B is not incurring debts or liabilities beyond its ability to pay as such
debts and liabilities mature, (D) Party B is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which Party B is
engaged and (E) Party B is not a defendant in any civil action that could
reasonably be expected to result in a judgment that Party B is or would become
unable to satisfy.

(d)           Neither Party B nor any “affiliated purchaser” of Party B (as
defined in Rule 10b-18 under the Exchange Act) shall take any action that would
cause any purchases of Shares by Party A during any Unwind Period relating to
any Cash Settlement or Net Share Settlement of the Transaction not to comply
with Rule 10b-18 under the Exchange Act.

(e)           Party B is an “eligible contract participant” (as such term is
defined in Section 1a(12) of the Commodity Exchange Act, as amended) and the
Transaction was subject to individual negotiation.

(f)            The representations and warranties of Party B contained in the
Underwriting Agreement and any certificate delivered pursuant thereto by Party B
shall be true and correct on the Effective Date as if made as of the Effective
Date.

(g)           Party B is not and has not been the subject of any civil
proceeding of a judicial or administrative body of competent jurisdiction that
could reasonably be expected to impair materially Party B’s ability to perform
its obligations hereunder.

 

Covenants of Party B:  Party B hereby agrees that, so long as either party has
or may have any obligation under this Transaction, that:

 

(a)

 

Any Shares, when issued and delivered in accordance with the terms of the
Transaction, will be duly authorized and validly issued, fully paid and
nonassessable, and the issuance thereof will not be subject to any preemptive or
similar rights.

 

 

 

(b)

 

Party B has reserved and will keep available, free from preemptive rights, out
of its authorized but unissued Shares, solely for the purpose of issuance upon
settlement of the Transaction as herein provided, the full number of Shares as
shall then be issuable upon settlement of the Transaction.

 

 

 

(c)

 

Prior to any Settlement Date, the Settlement Shares with respect to that
Settlement Date shall have been approved for listing or quotation on the
Exchange, subject to official notice of issuance.

 

 

 

(d)

 

Party B agrees not to repurchase any Shares if, immediately following such
repurchase, the Base Shares would be equal to or greater than 15% of the number
of then-outstanding Shares.

 

 

 

(e)

 

Party B will not engage in any “distribution” (as defined in Regulation M under
the Exchange Act)

 

7

--------------------------------------------------------------------------------


 

other than distribution permitted under Rule 102 (c) of Regulation M under the
Exchange Act during any Unwind Period.

 

(f)        In addition to any other requirements set forth herein, Party B
agrees not to elect Cash Settlement or Net Share Settlement if such settlement
would result in a violation of the U.S. federal securities laws or any other
federal or state law or regulation applicable to Party B.

 

(g)       Party B will, by the fifth succeeding Exchange Business Day, notify
Party A upon obtaining knowledge of the occurrence of any event that would
constitute an Event of Default, a Potential Event of Default or a Potential
Adjustment Event.

 

(h)       The parties acknowledge and agree that any Shares delivered by Party B
to Party A on any Settlement Date will be newly issued Shares and when delivered
by Party A (or an affiliate of Party A) to securities lenders from whom Party A
(or an affiliate of Party A) borrowed Shares in connection with hedging its
exposure to the Transaction will be freely saleable without further registration
or other restrictions under the Securities Act in the hands of those securities
lenders, irrespective of whether such stock loan is effected by Party A or an
affiliate of Party A to hedge Party A’s exposure under the Transaction.
Accordingly, Party B agrees that the Settlement Shares that it delivers to Party
A on each Settlement Date shall not bear a restrictive legend and that such
Settlement Shares will be deposited in, and the delivery thereof shall be
effected through the facilities of, the Clearance System.

 

Covenants and Representation of Party A:

(a)           Party A shall use any Settlement Shares delivered by Party B to
Party A to return to securities lenders to close out borrowings created by Party
A (or an affiliate of Party A) in connection with its hedging activities related
to exposure under the Transaction.

 

(b)           In connection with bids and purchases of Shares in connection with
any Cash Settlement or Net Share Settlement of the Transaction, Party A shall
comply, or cause compliance, with the provisions of Rule 10b-18 under the
Exchange Act, as if such provisions were applicable to such purchases.

 

(c)           Party A is an “eligible contract participant” (as such term is
defined in Section 1a(12) of the Commodity Exchange Act, as amended) and the
Transaction was subject to individual negotiation.

 

Acceleration Events: An Acceleration Event shall occur if:

 

(a)           Stock Borrow Events. Notwithstanding any other provision hereof,
if in its commercially reasonable judgment Party A (or its affiliate) is unable
to hedge Party A’s exposure to the Transaction (a “Stock Borrow Event”) because
(i) of the lack of sufficient Shares being made available for Share borrowing by
lenders or (ii) it (or its affiliate) would incur a stock loan cost of more than
60 basis points per annum, Party A shall have the right to designate any
Scheduled Trading Day to be a Settlement Date on at least three Scheduled
Trading Days’ notice, and to select the number of Settlement Shares for such
Settlement Date; provided that (x) prior to the effectiveness of the designation
of a Stock Borrow Event under this paragraph (a), Party B may refer Party A to a
lending party reasonably acceptable to Party A that will lend Party A (or its
affiliate) Shares within such three Scheduled Trading Day period, on terms
reasonably acceptable to Party A and at a stock loan cost of no more than 60
basis points per annum and (y) the number of Settlement Shares for any
Settlement Date so designated by Party A shall not exceed the number of Shares
as to which such inability to, or cost limitation with respect to, borrow
exists; or

(b)           Dividends and Other Distributions. Notwithstanding any other
provision hereof, if on any day occurring after the Trade Date Party B declares
a distribution, issue or dividend to existing holders of the Shares of (i) any
cash dividend to the extent all cash dividends having an ex-dividend date during
the period from and including any Forward Price Reduction Date (with each of the
Trade Date and the Maturity Date being a Forward Price Reduction Date for
purposes of this clause (c) only) to but excluding the next subsequent Forward
Price Reduction Date exceeds, on a per Share basis, the Forward Price Reduction
Amount set forth opposite the first date of any such period on Schedule I or
(ii) share capital or securities of another issuer acquired or owned (directly
or indirectly) by Party B as a result of a spin-off or other similar transaction
or (iii) any other type of securities (other than Shares), rights or warrants or
other assets, which distribution, issue or dividend has a record date on or
prior to

 

8

--------------------------------------------------------------------------------


 

the final Settlement Date, then Party A shall have the right to designate any
Scheduled Trading Day to be a Settlement Date for the entire Transaction on at
least three Scheduled Trading Day’s notice, and to select the number of Shares
for such Settlement Date; or

(a)                      ISDA Early Termination Date. Notwithstanding anything
to the contrary herein, in the Agreement or in the Definitions, if Party A has
the right to designate an Early Termination Date pursuant to Section 6 of the
Agreement Party A shall have the right to designate any Scheduled Trading Day to
be a Settlement Date for the entire Transaction on at least three Scheduled
Trading Days’ notice; or

(b)                     Board Approval of Merger. Notwithstanding any other
provision hereof, if on any day occurring after the Trade Date the board of
directors of Party B votes to approve, or there is a public announcement of, in
either case any action that, if consummated, would constitute a Merger Event (as
defined in the Equity Definitions), Party B shall notify Party A of any such
vote or announcement within three Scheduled Trading Days (and, in the case of
any such vote, Party B also covenants and agrees to publicly announce the
occurrence of such vote within three Scheduled Trading Days thereof).
Thereafter, Party A shall have the right to designate any Scheduled Trading Day
to be a Settlement Date for the entire Transaction on at least three Scheduled
Trading Days’ notice; or

(c)                      Other Events. Notwithstanding anything to the contrary
herein, in the Agreement or in the Equity Definitions, if an Insolvency, an
Insolvency Filing, a Nationalization, a Delisting (as provided further in the
next sentence) or a Change in Law (other than as specified in clause (Y) of the
definition thereof) occurs, Party A shall have the right to designate any
Scheduled Trading Day to be a Settlement Date for the entire Transaction on at
least three Scheduled Trading Days’ notice and Party A shall be the Determining
Party. In addition to the provisions of Section 12.6(a)(iii) of the Equity
Definitions, it will also constitute a Delisting if the Exchange is located in
the United States and the Shares are not immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, the American Stock Exchange,
the NASDAQ Global Select Market or the NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange, such exchange shall be deemed to be the Exchange.

 

Termination Settlement:

 

If a Settlement Date is specified following an Acceleration Event (a
“Termination Settlement Date”), Physical Settlement shall apply with respect to
such Termination Settlement Date as set forth above, subject to the provisions
described under “Limit on Beneficial Ownership” below.  If, upon designation of
a Termination Settlement Date by Party A, Party B fails to deliver the
Settlement Shares relating to such Termination Settlement Date when due or
otherwise fails to perform its obligations in connection therewith, it shall be
an Event of Default with respect to Party B and Section 6 of the Agreement shall
apply.  If an Acceleration Event occurs during an Unwind Period relating to a
number of Settlement Shares to which Cash Settlement or Net Share Settlement
applies, then on the Termination Settlement Date relating to such Acceleration
Event, notwithstanding any election to the contrary by Party B, Cash Settlement
or Net Share Settlement shall apply to the portion of the Settlement Shares
relating to such Unwind Period as to which Party A has unwound its hedge and
Physical Settlement shall apply in respect of (x) the remainder (if any) of such
Settlement Shares and (y) the Settlement Shares designated by Party A in respect
of such Termination Settlement Date.

 

Rule 10b5-1:

 

It is the intent of Party A and Party B that the purchase of Shares by Party A
during any Unwind Period comply with the requirements of Rule 10b5-1(c)(1)(i)(B)
of the Exchange Act and that this Confirmation shall be interpreted to comply
with the requirements of Rule 10b5-1(c).

 

Party B acknowledges that, except as otherwise provided herein, (i) during any
Unwind Period Party B does not have, and shall not attempt to exercise, any
influence over how, when or whether to effect purchases of Shares by Party A (or
its agent or affiliate) in connection with this Confirmation and (ii) Party B is
entering into the Agreement and this Confirmation in good faith and not as part
of a plan or scheme to evade compliance with federal securities laws including,
without limitation, Rule 10b-5 promulgated under the Exchange Act.

 

9

--------------------------------------------------------------------------------


 

Party B hereby agrees with Party A that during any Unwind Period Party B shall
not communicate, directly or indirectly, any Material Non-Public Information (as
defined herein) to any Equity Personnel (as defined below).  For purposes of
this Transaction, “Material Non-Public Information” means information relating
to Party B or the Shares that (a) has not been widely disseminated by wire
service, in one or more newspapers of general circulation, by communication from
Party B to its shareholders or in a press release, or contained in a public
filing made by Party B with the Securities and Exchange Commission and (b) a
reasonable investor might consider to be of importance in making an investment
decision to buy, sell or hold Shares.  For the avoidance of doubt and solely by
way of illustration, information should be presumed “material” if it relates to
such matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets, or other
similar information.  For purposes of this Transaction, “Equity Personnel” means
any employee in the Equities Trading Division of UBS Securities LLC but does not
include members of the Equity Capital Markets Group or the Investment Banking
Division.

 

Interpretive Letter:

 

The parties intend for this Confirmation to constitute a “Contract” as described
in the letter dated October 6, 2003 submitted by Robert W. Reeder and Leslie N.
Silverman to Paula Dubberly of the staff of the Securities and Exchange
Commission (the “Staff”) to which the Staff responded in an interpretive letter
dated October 9, 2003.

 

Restricted Shares:

 

If Party B is unable to comply with clause (h) of “Covenants of Party B” above
in this Section 3 because of a change in law or a change in interpretation or
the policy of the Securities and Exchange Commission or its staff, or Party A
otherwise determines in its reasonable, good faith opinion based on the advice
of outside counsel that any Shares to be delivered to Party A by Party B may not
be freely returned by Party A to securities lenders as described in clause (h)
of “Covenants of Party B” above in this Section 3, then the Calculation Agent
may, in consultation with Party B, make adjustments to the terms of the
Transaction to preserve the economic intent of the parties, including
adjustments to the Forward Price to reflect any lack of liquidity in restricted
Shares, and the parties shall work together in good faith to effect settlement
of the Transaction in a commercially reasonable manner and in compliance with
applicable law and regulations.

 

Maximum Share Delivery:

 

Notwithstanding any other provision of this Confirmation, in no event will Party
B be required to deliver on any Settlement Date, whether pursuant to Physical
Settlement, Net Share Settlement or Termination Settlement, more than the number
of Base Shares to Party A, subject to reduction by the aggregate number of
Shares delivered by Party B on all prior Settlement Dates.

 

Assignment:

 

Party A may assign or transfer any of its rights or delegate any of its duties
hereunder to any affiliate of Party A without the prior written consent of Party
B, so long as the senior unsecured debt rating (“Credit Rating”) of such
affiliate (or any guarantor of its obligations under the Transaction) is equal
to or greater than the Credit Rating of Party A, as specified by Standard and
Poor’s Rating Services or Moody’s Investor Service, Inc., at the time of such
assignment or transfer.  In connection with any assignment or transfer pursuant
to the immediately preceding sentence, the guarantee of any guarantor of the
relevant transferee’s obligation shall constitute a Credit Support Document
under the Agreement.  Notwithstanding any other provision of this Confirmation
to the contrary requiring or allowing Party A to purchase or receive any Shares
from Party B, Party A may designate any of its affiliates to purchase or receive
such Shares or otherwise to perform Party A’s

 

10

--------------------------------------------------------------------------------


 

obligations in respect of the Transaction and any such designee may assume such
obligations, and Party A shall be discharged of its obligations to Party B only
to the extent of any such performance.

 

Matters Relating to Agent:

 

UBS Securities shall act as “agent” (the “Agent”) for Party A and Party B within
the meaning of Rule 15a-6 under the Exchange Act in connection with the
Transaction.  Each party agrees and acknowledges that (i) the Agent acts solely
as agent on a disclosed basis with respect to the transactions contemplated
hereunder, and (ii) the Agent has no obligation, by guaranty, endorsement or
otherwise, with respect to the obligations of either Party B or Party A
hereunder, either with respect to the delivery of cash or Shares, either at the
beginning or the end of the transactions contemplated hereby.  In this regard,
each of Party A and Party B acknowledges and agrees to look solely to the other
for performance hereunder, and not to the Agent.

Indemnity:

 

Party B agrees to indemnify Party A and its affiliates and their respective
directors, officers, agents and controlling parties (Party A and each such
affiliate or person being an “Indemnified Party”) from and against any and all
losses, claims, damages and liabilities, joint and several, incurred by or
asserted against such Indemnified Party arising out of, in connection with, or
relating to, any breach of any covenant or representation made by Party B in
this Confirmation or the Agreement.  In addition, Party B will reimburse any
Indemnified Party for all reasonable expenses (including reasonable legal fees
and reasonable expenses) in connection with the investigation of, preparation
for, or defense of any pending or threatened claim or any action or proceeding
arising therefrom (whether or not such Indemnified Party is a party thereto) at
the time, and only to the extent that the relevant loss, claim, damage,
liability or expense is found in a final and nonappealable judgment by a court
of competent jurisdiction to have resulted from a breach of a covenant or
representation made by Party B in this Confirmation or the Agreement.  For the
avoidance of doubt, Party B will not be liable under this Indemnity paragraph to
the extent that any loss, claim, damage, liability or expense is found in a
final and nonappealable judgment by a court of competent jurisdiction to have
resulted from Party A’s gross negligence, fraud, bad faith and/or willful
misconduct or a breach of any representation or covenant of Party A contained in
this Confirmation or Agreement.

Miscellaneous:

Non-Reliance:                                                                                                                                                                                                                    
Applicable

 

Additional
Acknowledgements:                                                                                                                      
Applicable

 

Agreements and Acknowledgments Regarding

Hedging
Activities:                                                                                                                                                                                       
Applicable

 

4.     The Agreement is further supplemented by the following provisions:

 

Agreement Regarding Set-off and Collateral:

 

Notwithstanding Section 6(f) or any other provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Party B
hereunder are not secured by any collateral.  Obligations under the Transaction
shall not be set off against any other obligations of the parties, whether
arising under the Agreement, this Confirmation, under any other agreement
between the parties hereto, by operation of law or otherwise, and no other
obligations of the parties shall be set off against obligations under the
Transaction, whether arising under the Agreement, this Confirmation, under any
other agreement between the parties hereto, by operation of law or otherwise,
and each party hereby waives any such right of setoff.  In calculating any
amounts under Section 6(e) of the Agreement, notwithstanding anything to the
contrary in the Agreement, (a) separate amounts shall be calculated as set forth
in such Section 6(e) with respect to (i) the Transaction and (ii) all other
Transactions, and (b) such separate amounts shall be payable pursuant to Section
6(d)(ii) of the Agreement.

 

11

--------------------------------------------------------------------------------


 

Status of Claims in Bankruptcy:

 

Party A acknowledges and agrees that this confirmation is not intended to convey
to Party A rights with respect to the transactions contemplated hereby that are
senior to the claims of common stockholders in any U.S. bankruptcy proceedings
of Party B; provided, however, that nothing herein shall limit or shall be
deemed to limit Party A’s right to pursue remedies in the event of a breach by
Party B of its obligations and agreements with respect to this Confirmation and
the Agreement; and provided further, that nothing herein shall limit or shall be
deemed to limit Party A’s rights in respect of any transaction other than the
Transaction.

 

Limit on Beneficial Ownership:

 

Notwithstanding any other provisions hereof, Party A shall not be entitled to
receive Shares or any other class of voting securities of Party B hereunder
(whether in connection with the purchase of Shares on any Settlement Date or any
Termination Settlement Date or otherwise) to the extent (but only to the extent)
that such receipt would result in the ultimate parent entity of Party A directly
or indirectly beneficially owning (as such term is defined for purposes of
Section 13(d) of the Exchange Act) at any time in excess of 4.9% of the
outstanding Shares or any other class of voting securities of Party B.  Any
purported delivery hereunder shall be void and have no effect to the extent (but
only to the extent) that such delivery would result in the ultimate parent
entity of Party A directly or indirectly so beneficially owning in excess of
4.9% of the outstanding Shares or any other class of voting securities of Party
B.  If any delivery owed to Party A hereunder is not made, in whole or in part,
as a result of this provision, Party B’s obligation to make such delivery shall
not be extinguished and Party B shall make such delivery as promptly as
practicable after, but in no event later than one Clearance System Business Day
after, Party A gives notice to Party B that such delivery would not result in
the ultimate parent entity of Party A directly or indirectly so beneficially
owning in excess of 4.9% of the outstanding Shares or any other class of voting
securities of Party B.  If Net Share Settlement would result in the ultimate
parent entity of Party A beneficially owning more than 4.9% of the outstanding
Shares in connection with closing out its hedge position, Party A shall be
allowed to partially settle the Transaction based on its purchase of that amount
of Shares, and then to purchase the amount or amounts of additional Shares
necessary to settle the remainder of the Transaction, and to make the associated
deliveries at such times as determined by the Calculation Agent.

 

Severability: 

 

If any term, provision, covenant or condition of this Confirmation, or the
application thereof to any party or circumstance, shall be held to be invalid or
unenforceable in whole or in part for any reason, the remaining terms,
provisions, covenants, and conditions hereof shall continue in full force and
effect as if this Confirmation had been executed with the invalid or
unenforceable provision eliminated, so long as this Confirmation as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Confirmation and the deletion of such
portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of Section
2, 5, 6 or 13 of the Agreement (or any definition or provision in Section 14 to
the extent that it relates to, or is used in or in connection with any such
Section) shall be so held to be invalid or unenforceable.

 

 

Miscellaneous:

 

(a)                      Addresses for Notices. For the purpose of Section 12(a)
of the Agreement:

 

                Address for notices or communications to Party A:

 

Address:

 

UBS AG, London Branch

 

 

c/o UBS Securities LLC

 

 

299 Park Avenue

 

 

New York, NY 10171

Attention:

 

Paul Stowell

 

12

--------------------------------------------------------------------------------


 

Telephone No.:

 

212-821-2100

Facsimile No.:

 

212-821-4610

 

 

 

With a copy to:

 

 

 

 

 

Address:

 

Equities Legal Department

 

 

677 Washington Boulevard

 

 

Stamford, CT 06901

Attention:

 

David Kelly and Gordon Kiesling

Telephone No.:

 

203-719-0268

Facsimile No.:

 

203-719-5627

 

                Address for notices or communications to Party B:

 

Address:

Westar Energy, Inc.

 

818 South Kansas Avenue,

 

Topeka, Kansas 66612

 

 

 

Attn: General Counsel

 

Tel: 785-575-1625

 

Fax: 785-575-8136

 

 

 

Party B payment instructions:

 

 

 

To Be Advised.

 

(b)                     Waiver of Right to Trial by Jury. Each party waives, to
the fullest extent permitted by applicable law, any right it may have to a trial
by jury in respect of any suit, action or proceeding relating to this
Confirmation or any Agreement. Each party (i) certifies that no representative,
agent or attorney of the other party has represented, expressly or otherwise,
that such other party would not, in the event of such a suit action or
proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other party have been induced to enter into this Confirmation by, among
other things, the mutual waivers and certifications in this Section.

 

London Branch:

 

Party A is entering into this Confirmation and the Agreement through its London
branch.  Notwithstanding the foregoing, Party A represents to Party B that the
obligations of Party A are enforceable against it to the same extent as if it
had entered into this Confirmation and the Agreement through its head or home
office in Zurich.

 

13

--------------------------------------------------------------------------------


 

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by signing and returning this Confirmation.

 

 

 

 

Yours faithfully,

 

 

 

UBS AG, LONDON BRANCH

 

 

By:

 /s/ Paul Stowell

 

Name: Paul Stowell

 

Title: Associate Director, Equity Risk Management

 

 

By:

 /s/ Dmitriy Mandel

 

Name: Dmitriy Mandel

 

Title: Executive Director, Equity Risk Management

 

 

Confirmed as of the date first written above:

 

WESTAR ENERGY, INC.

 

 

By:

 /s/ Mark A. Ruelle

 

Name: Mark A. Ruelle

 

Title: Chief Financial Officer

 

 

Accepted and Agreed by:

 

 

UBS SECURITIES LLC, as agent

 

 

By:

 /s/ Paul Stowell

 

Name: Paul Stowell

 

Title: Associate Director, Equity Risk Management

 

 

By:

 /s/ Dmitriy Mandel

 

Name: Dmitriy Mandel

 

Title: Executive Director, Equity Risk Management

 

14

--------------------------------------------------------------------------------